Citation Nr: 1428772	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include stomach disorder manifested by vomiting after meals, and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to August 1989; from July 1999 to April 2000; and March to September 2003.  He also had additional National Guard and Reserve duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter has been previously remanded by the Board in November 2011 and April 2012.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2012 Board remand instructed the examiner to provide a thorough discussion of the Veteran's medical history as it pertains to his claimed stomach disorder, to include complaints of having vomited after meals since serving in Iraq in 2003.  The remand also instructed the examiner to specifically discuss and/or address several items from the Veteran's history.  The examiner concluded that the Veteran's GERD is less likely than not caused by service because the "Veteran's service treatment records are void of any incident of repetitive nausea or vomiting, or being bedridden."  The examiner did not discuss the Veteran's lay testimony of vomiting after meals since serving in Iraq.  Because the examiner ignored the Veteran's lay statements, the examination is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide medical opinion).  Moreover, the examiner did not discuss many of the items listed for specific consideration in the April 2012 remand, including: a July 2004 VA treatment report reflecting that the Veteran had some symptoms of GERD; a November 2004 VA treatment report reflecting that the Veteran reported having coughed so excessively that he vomited, especially after he ate; a February 2005 Report of Medical History for the United States Navy Reserves, showing that the Veteran denied having stomach trouble; and a July 2005 VA treatment report, reflecting that the examining clinician suspected that the Veteran had reflux at night.  Therefore, the examination opinion is not compliant with the April 2012 remand.  A new examination opinion should be obtained upon remand to address these deficiencies.  Stegall v. West, 11 Vet. App. 268 (1998).  

In his Form 9 appeal, the Veteran asserted that in April or May 2003 he was bedridden at Babylon, Iraq for five days because of vomiting, nausea, and stomach disorder.  He asked that VA ensure that the records from the field hospital in Babylon, Iraq are part of the record.  Upon remand, the AOJ should attempt to obtain these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The claims folder should also be updated to include VA treatment records compiled since December 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all reports of treatment for the Veteran from the VA Medical Centers in Mount Vernon, Missouri and Fayetteville, North Carolina and all associated outpatient clinics from December 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Contact the National Personnel Records Center (NPRC) and/or any other appropriate agency to request that all hospitalization records from the Veteran's assignment to Babylon, Iraq, from April 2003 to September 2003, be provided for inclusion with the claims folder.  If more information is needed before the request can be fulfilled, request that the Veteran provide the needed information.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain then would be futile.  38 C.F.R. § 3.159(c)(2).     

3. Thereafter, obtain a new medical opinion from an appropriate medical examiner who has not opined on this matter before.  After reviewing the claims folder, the examiner must state whether it is at least as likely as not (ie, 50 percent probability or greater) that the Veteran's stomach disorder, currently diagnosed as GERD, was caused by, or was initially manifested during, the Veteran's final period of active military service (i.e., March to September 2003) to include consideration of any symptomatology shown therein or any incident or event therein.  The examiner must provide a supporting rationale for the opinion expressed, and confirm the claims folder was reviewed.  

The examiner must specifically discuss and/or address the following items in rendering his or her opinion regarding whether the Veteran's GERD or any other diagnosed stomach disorder is causally or etiologically related to his final period of military service: 

(i) The Veteran's lay testimony that he has experienced vomiting after eating since his active service in Iraq in 2003;

(ii) An August 2003 post-deployment health assessment, issued one month prior to the Veteran's separation from his last period of active Navy service in September 2003, reflecting that he reported having experienced diarrhea and vomiting during his service in Iraq;

(iii) July 2004 VA treatment report reflecting that the Veteran had some symptoms of GERD;

(iv) November 2004 VA treatment report reflecting that the Veteran reported having coughed so excessively that he vomited, especially after he ate;

(v) February 2005 Report of Medical History for the United States Navy Reserves, showing that the Veteran denied having had stomach trouble; 

(vi) July 2005 VA treatment report, reflecting that the examining clinician suspected that the Veteran had reflux at night; and,

(vii) October 2007 EGD report reflecting that the Veteran was diagnosed with erosive esophagitis, hiatal hernia and watermelon stomach.

A complete rationale is required for any opinion offered.  If the examiner feels that a new physical examination of the Veteran is required to offer an opinion, then a new physical examination should be scheduled.  

4. After undertaking any additional development deemed appropriate, readjudicate the claim of entitlement to service connection for a gastrointestinal disability, to include stomach disorder manifested by vomiting after meals, and GERD.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



